Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This action is in response to the application filed September 30, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (The application only depends from provisional applications which do not change status.  If there is some other dependency the sooner it is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 1/04/2021, is attached to the instant Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Leise (U.S. 10,657,707 B1) in view of Haller et al. (U.S. 9,218,626 B1).  
	As per claim 1 Leise teaches:  
A system, comprising: 
a hardware processor; (see at least Leise Column 5 lines 54-56  the microprocessor) and 
a non-transitory machine-readable storage medium (see at least Leise Column 5 lines 57-63) encoded with instructions executable by the hardware processor to perform a method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Leis abstract the several two-dimensional images used to generate the 3D image or model)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Leis abstract the extracted characteristics to be compared are metadata objects)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.) 
While Leise focuses on vehicle repair time it is not explicit about identifying the specific parts and repair operations involved in that repair time but Haller teaches finding just such data.  (see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 2 Leise teaches: 
The system of claim 1, wherein providing each of the vehicle damage object fragments to respective one of a plurality of artificial intelligence functions comprises: 
generating random associations between the vehicle damage object fragments and the artificial intelligence functions; (see at least Leise Column 6 Lines 10-26  random associations involved in all machine learning techniques the ones listed will certainly include such random associations.) and 
see at least Leise Column 6 Lines 27-34  receiving the data for training will be applied as the machine learning techniques including random associations.)
As per claim 3 Leise teaches: 
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.) and 
the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.) 
As per claim 4 Leise teaches: 
The system of claim 1, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: 
see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.) 
As per claim 5 Leise teaches: 
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) 
As per claim 6 Leise teaches: 
The system of claim 5, wherein: 
each of the further artificial intelligence functions is trained. (see at least Leise Column 6 lines 10-34  The training of the models.) 
As per claim 7 Leise teaches: 
The system of claim 6, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Leise Column 20 lines 22-25  The updating of the statistical model is it being retrained.)  
As per claim 8 Leise teaches: 
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising: 
see at least Leis abstract the several two-dimensional images used to generate the 3D image or model)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Leis abstract the extracted characteristics to be compared are metadata objects)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.) 
see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 9 Leise teaches: 
The non-transitory machine-readable storage medium of claim 8, wherein providing each of the vehicle damage object fragments to respective one of a plurality of artificial intelligence functions comprises: 
generating random associations between the vehicle damage object fragments and the artificial intelligence functions; (see at least Leise Column 6 Lines 10-26  random associations involved in all machine learning techniques the ones listed will certainly include such random associations.) and 
providing the vehicle damage object fragments to the artificial intelligence functions according to the generated random associations. (see at least Leise Column 6 Lines 27-34  receiving the data for training will be applied as the machine learning techniques including random associations.)
As per claim 10 Leise teaches: 
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.) and 
the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.) 
As per claim 11 Leise teaches: 
The non-transitory machine-readable storage medium of claim 8, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.)  
As per claim 12 Leise teaches: 
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) 

The non-transitory machine-readable storage medium of claim 12, wherein: 
each of the further artificial intelligence functions is trained. (see at least Leise Column 6 lines 10-34  The training of the models.) 
As per claim 14 Leise teaches: 
The non-transitory machine-readable storage medium of claim 13, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Leise Column 20 lines 22-25  The updating of the statistical model is it being retrained.)
As per claim 15 Leise teaches:  
A method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Leis abstract the several two-dimensional images used to generate the 3D image or model)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle;  (see at least Leis abstract the extracted characteristics to be compared are metadata objects)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.)
see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.) 
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.) 
While Leise focuses on vehicle repair time it is not explicit about identifying the specific parts and repair operations involved in that repair time but Haller teaches finding just such data.  (see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success. 
As per claim 16 Leise teaches:
The method of claim 15, wherein providing each of the vehicle damage object fragments to respective one of a plurality of artificial intelligence functions comprises: 
generating random associations between the vehicle damage object fragments and the artificial intelligence functions; (see at least Leise Column 6 Lines 10-26  
providing the vehicle damage object fragments to the artificial intelligence functions according to the generated random associations. (see at least Leise Column 6 Lines 27-34  receiving the data for training will be applied as the machine learning techniques including random associations.) 
As per claim 17 Leise teaches: 
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.)
and the method further comprises: 
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.)  
As per claim 18 Leise teaches:
The method of claim 15, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) and 

one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.)  
As per claim 19 Leise teaches: 
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) 
As per claim 20 Leise teaches: 
The method of claim 19, wherein: 
each of the further artificial intelligence functions is trained.  (see at least Leise Column 6 lines 10-34  The training of the models.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Vahidi et al. U.S. 10,922,664 B2 – Web based repair cost estimating system.
Abhinav et al. USPG 2020/0293,394 A1 – Trouble shooting assistant combines recommendations.  
Nelson et al. U.S. 10,949,814 B1 – Intelligent vehicle repair estimation system uses images.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696